Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-12, 14-16, 18 and 19 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Snively (US 4,541,857). No distinction is seen between the method disclosed by Snively, and that recited in claims 1,  5, 6, 8-12, 14-16, 18 and 19. Snively discloses a plant fertilizer comprising a particulate carbonaceous material, such as coal (see col. 1, line 59 to col. 2, line 42), and teaches at col. 4, lines 1-18 that plants grown in soil treated with the fertilizer exhibit improved taste, color and size characteristics. Accordingly the composition of Snively would inherently have been provided in soil near the plant. In any event, it would be obvious to provide the composition of Snively to soil near the plant, since Snively teaches at col. 4, lines 3 and 4 that the plants are grown in soil treated with the fertilizer. The benefits recited in claims 5, 6, 8-12, 15, 16, 18 and 19 would be inherent in the process of Snively, since Snively discloses many such benefits at col. 4, lines 1-18.  Regarding claim 14, Snively discloses at col. 3, lines 7-12 that grown plants are treated with the fertilizer. 
Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Snievly as applied to claim 1 above, and further in view of Kim et al (US 2019/0210934). It would be obvious from Kim et al to apply the composition of Snively to roots of the plant. One of ordinary skill in the art would be motivated to do so, since Kim et al establish the conventionality of applying porous carbonaceous materials to roots of plants in claim 1, and teach in Paragraph [0178] that the roots of plants can associate with biocarbon particles and then bring the biocarbon particles with them as they grow. Regarding claim 7, the coal particles in the composition of Snively would emit infrared radiation to the roots of the plant to no less extent than would the organic carbon recited in applicant’s claims, since applicant’s specification discloses on page 5, lines 21-23 that where organic carbon is incorporated into a soil amendment, it may emit infrared or even far-infrared emission.
Claims 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snively as applied to claims 1 and 12 above, and further in view of Shearer et al (US 2015/0128672).  Regarding claim 13, it would be obvious from Shearer et al to include other carbon sources such as coconut coir, aged pine bark or redwood in the composition of Snively. One of ordinary skill in the art would be motivated to do so, since Shearer et al establish the conventionality of including such components with biochar in soil amendments in Paragraph [0107], and Snively suggests at col. 1, lines 44-50 that the composition is directed broadly to the use of “particulate carbonaceous material”, i.e., not only coal. Regarding claims 17 and 20, it would be obvious from Shearer et al to provide the composition of Snively as a soil amendment and including such nutrients as nitrogen and phosphorus, since Shearer et al disclose in Paragraph [0043] that the composition is provided as a soil amendment  including such constituents as nitrogen and phosphorus.
Claims 1, 5, 6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shearer et al. No distinction is seen between the method and composition disclosed by Shearer et al, and that recited in claims 1, 5, 6, 8-13 and 15-20. Shearer et al disclose a soil amendment. (See Paragraph [0018] and claim 1.)  Regarding claims 5, 6, 8-12, 15, 16, 18 and 19, the attributes recited therein would be inherent in the composition of Shearer et al to no less extent than in the organic  carbon recited in applicant’s claims. Regarding claim 7, the biochar in the composition of Shearer et al would emit infrared radiation to the roots of the plant to no less extent than would the organic carbon recited in applicant’s claims, since applicant’s specification discloses on page 5, lines 21-23 that where organic carbon is incorporated into a soil amendment, it may emit infrared or even far-infrared emission. Regarding claim 12, the biochar of Shearer et al is bioavailable organic carbon. Regarding claim 13, Shearer et al disclose in Paragraph [0107] that the biochar can be mixed with coconut coir, aged pine bark or redwood. Regarding claim 17, Shearer et al disclose in Paragraph [0043] that the composition is provided as a soil amendment including such constituents as nitrogen and phosphorus.
Claims 2-4, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al as applied to claim 1 above, and further in view of Kim et al. It would be obvious from Kim et al to apply the composition of Shearer et al to roots of the plant. One of ordinary skill in the art would be motivated to do so, since Kim et al establish the conventionality of applying porous carbonaceous materials to roots of plants in claim 1, and teach in Paragraph [0178] that the roots of plants can associate with biocarbon particles and then bring the biocarbon particles with them as they grow. Regarding claim 7, the biochar in the composition of Shearer et al would emit infrared radiation to the roots of the plant to no less extent than would the organic carbon recited in applicant’s claims, since applicant’s specification discloses on page 5, lines 21-23 that where organic carbon is incorporated into a soil amendment, it may emit infrared or even far-infrared emission. Regarding claim14, it would be obvious from claim 1 of Kim et al to incorporate the biochar of Shearer et al to roots of plants.
Claims 1-12, 14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. No distinction is seen between the method disclosed by Kim et al, and that recited in claims 1-12, 14, 16, 18 and 19. Kim et al disclose a method which includes incorporating porous carbonaceous particles such as biochar in the soil surrounding the roots of plants. (See Paragraphs [0009] through [0011].) The biochar disclosed by Kim et al is considered to constitute bioavailable organic carbon. In any event, it would be obvious to incorporate the biochar in a soil near a plant in the process of Kim et al, since Kim et al teach in Paragraph [0008] that plants planted in the medium including the biochar will benefit from improved biology and microbiology in the rhizosphere, as well as being able to make better use of water and nutrients in the soil and those applied during the growing season. The benefits recited in claims 5, 6, 8-12, 15, 16, 18 and 19 would be inherent in the process of Kim et al, considering the benefits disclosed by Kim et al in Paragraph [0008]. Regarding claim 7, the biochar in the composition of Kim et al would emit infrared radiation to the roots of the plant to no less extent than would the organic carbon recited in applicant’s claims, since applicant’s specification discloses on page 5, lines 21-23 that where organic carbon is incorporated into a soil amendment, it may emit infrared or even far-infrared emission. 
Claims 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al as applied to claims 1 and 12 above, and further in view of Shearer et al Regarding claim 13, it would be obvious from Paragraph [0107] of Shearer et al  to include coconut coir, aged pine bark or redwood with the biochar of Kim et al. Regarding claims 17 and 20, it would be obvious from Paragraph [0107] of Shearer et al to provide the biochar of Kim et al as a soil amendment including nutrients such as nitrogen or phosphorus.
Claims 1, 5, 6, 8-12, and 14-20 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johnston (US 6,391,078). No distinction is seen between the process disclosed by Johnston, and that recited in claims 1, 5, 6, 8-12 and 14-19.  Johnston discloses a method for improving plant growth yield by applying to the ground of the crop plant a composition comprising particulate coal, sodium molybdate and magnesium sulfate. (See col. 1, lines 49-64 and claims 1-3.) Accordingly Johnston anticipates claims 1, 5, 6, 8-12 and 15-20.  In any event, it would be obvious to provide the composition of Johnston to soil near a plant, since Johnston teaches at col. 3, lines 31-34 that the composition may be placed around the base of a fruit tree. Regarding claims 5, 6, 8-12, 15, 16, 18 and 19, the attributes recited therein would be inherent in the composition of Johnston to no less extent than in the organic carbon recited in applicant’s claims. Regarding claim 20, the composition of Johnston is considered to constitute a soil amendment.
Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston as applied to claim 1 above, and further in view of Kim et al. It would be obvious from Kim et al to apply the composition of Johnston to roots of the plant. One of ordinary skill in the art would be motivated to do so, since Kim et al establish the conventionality of applying porous carbonaceous materials to roots of plants in claim 1, and teach in Paragraph [0178] that the roots of plants can associate with biocarbon particles and then bring the biocarbon particles with them as they grow. Regarding claim 7, the biochar in the composition of Johnston would emit infrared radiation to the roots of the plant to no less extent than would the organic carbon recited in applicant’s claims, since applicant’s specification discloses on page 5, lines 21-23 that where organic carbon is incorporated into a soil amendment, it may emit infrared or even far-infrared emission.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston as applied to claim 12 above, and further in view of Shearer et al. It would be obvious from Paragraph [0107] of Shearer et al to include coconut coir, aged pine bark or redwood with the biochar of Kim et al.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Claim 7 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable one of ordinary skill in the art to provide infrared or far-infrared radiation from the organic carbon or its associated constituents. There is no guidance in the specification as to how to modify the organic carbon so as to emit infrared or far-infrared radiation, other than the disclosure on page 5, lines 21-27 that a process may enable unique infrared or even far infrared wavelengths near at least some roots of a plant, and that emission from any source of infrared or far infrared wavelengths may be used. In this regard, the specification must explain to one of ordinary skill in the art how to use the invention, and not merely how to find out how to use for himself.
Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to whether the word “described” is tantamount to - - recited - -. In claim 6, the recitation of “selected from a group of…and” is improper Markush or alternative terminology.

Swensen et al and Kann are made of record for disclosing coal-derived mineral matter as a soil amendment.
Herrett et al is made of record for disclosing a plant growth medium which includes peat moss and pesticides.
Stockel is made of record for disclosing a coal ash fertilizer composition.
Copplestone is made of record for disclosing a fertilizer comprising carbon and/or coal, and humic acid and/or fulvic acid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736